COBB, Judge.
This is an appeal from a final judgment of dissolution of marriage.
Appellant, Jack Hartley, contends that the trial court erred in determining that the parties had an equal interest in certain real property in North Carolina that was found by the trial court to be owned by appellant’s mother, and in failing to specify the type of alimony that was awarded to the wife, Evelyn Hartley. The wife concedes that error was committed as to these two points. We agree.
Accordingly, this case is reversed and remanded to the trial court with directions to vacate the award to the wife of the equal interest in the North Carolina proper*1051ty and to specify the type of alimony awarded to the wife.
REVERSED and REMANDED.
ORFINGER and DANIEL, JJ., concur.